Kassal, J.,
dissents in part in a memorandum as follows: I dissent and would affirm the order of Special Term which denied defendants’ motion for leave to serve an amended answer adding a fourth and fifth counterclaim.
In my view, the fourth and fifth counterclaims seek to inject into this action contingent liability with respect to other actions and proceedings brought by different parties against defendants in other forums. Defendants contend that if they are unsuccessful in the other litigation, there will be a corresponding decrease in the earnings and profit of the Texas International Companies, which may affect the bonus compensation to be received by plaintiff under the formula sued upon here. However, the injection into this case of these unrelated issues from the other actions and proceedings is premature, would introduce remote and speculative issues here and would unnecessarily embroil the court in issues foreign to the present suit, albeit resolution of those other proceedings could conceivably give rise to a future indemnity claim. As a result, Special Term appropriately found that the assertion of the claims here “would place defendants in the anomalous position of proving the validity of claims against them in which they are defendants in another forum”, which would be inconsistent and probably prejudicial to defendants in the other actions.
While CPLR 3025 (b) establishes a broad, liberal basis to grant leave to amend, the counterclaims sought to be interposed would unnecessarily complicate this action by permitting the defendants to contend, contrary to their position in the other litigation, that these claims are valid and, if sustained, would result in plaintiff receiving less compensation than he would be otherwise entitled to under the bonus provision of the employment contract. It is well recognized that, on a motion for leave to amend, the court is required to examine the merits of the causes of action sought to be added (East Asiatic Co. v Corash, 34 AD2d 432). In addition, upon such a motion, it is necessary for a party *651to submit supporting evidence, by affidavit that could properly be considered upon a motion for summary judgment (Cushman & Wakefield v John David, Inc., 25 AD2d 133,135; Saxon v Ong, 87 AD2d 867; McDermott v Village of Menands, 74 AD2d 661; Davidowitz v Dixie Assoc., 59 AD2d 659). As we observed in Davidowitz (supra), “Upon a motion for leave to amend a pleading, an attorney’s affidavit cannot be accepted in lieu of a party’s affidavit, unless the attorney has personal knowledge of the facts upon which the motion is based”. Here, the motion was supported solely by the affidavit of counsel and is clearly insufficient for that purpose.
Accordingly, on both procedural and substantive grounds, the motion" for leave to amend to add the fourth and fifth counterclaims was properly denied.